Citation Nr: 0125551	
Decision Date: 10/30/01    Archive Date: 11/05/01	

DOCKET NO.  00-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from August 1978 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for 
PTSD. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

In the instant case, the veteran contends that he has PTSD, 
which he attributes to  incidents during his participation in 
the Persian Gulf Conflict.  The DD Form 214 reveals that he 
had over 22 years' service with a military occupational 
specialty of policeman, and 1 year 5 months with an 
occupational specialty of communication operations chief.  
The veteran received the Southwest Asia Kuwait Liberation 
Medal.  There is no award reflecting combat service and it is 
not contended otherwise.

While the service medical records through the time of the 
veteran's separation following the Gulf War in September 1993 
do not document any psychiatric symptoms or disability, the 
veteran did receive a diagnosis of PTSD after a six-week 
hospitalization in a VA PTSD program in January and February 
2000.  While the stressor or stressors upon which the 
diagnosis was made is not clear, there is medical evidence of 
a diagnosis of PTSD.  There is not, however, evidence to 
verify any of the veteran's alleged stressors.  

In accordance with 38 C.F.R. § 3.304(f), there must therefore 
be credible supporting objective evidence that the claimed 
inservice stressors occurred.  In written statements and in 
sworn testimony, the veteran has provided fairly specific 
details,  which may be subject to such verification.  It is 
the Board's judgment that the assistance of USASCRUR must be 
sought in an attempt to verify the veteran's alleged 
stressors.

The Board further notes that, in testimony before the 
undersigned, the veteran reported that in addition to being 
seen by VA in Tuscaloosa every three months, he had in the 
past been provided psychiatric treatment with a VA clinic in 
Anniston. The veteran also testified that he received some 
form of clinical treatment in 1999 where he believed that he 
had been provided a diagnosis of paranoid schizophrenia.  The 
RO should secure all relevant medical records. 




In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and nonVA medical care providers who have 
provided him with psychiatric evaluation 
or treatment since service.  After 
securing any necessary release, the RO 
should obtain those records not on file.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

3.  A military records specialist should 
request the production (presumably from 
the National Personnel Records Center) of 
the veteran's entire service personnel 
record package, especially including any 
and all service personnel records 
reflecting the veteran's military service 
in the Persian Gulf Theater of 
Operations.  Any records obtained should 
be associated with the claims folder.

4.  After completion of the above 
development, the RO should make copies of 
the veteran's May 1999 stressor statement 
(attached to his initial VA claim), the 
substantive appeal, the DD Form 214 and 
all service personnel records reflecting 
the veteran's service in the Gulf War 
Theater of Operations, and a copy of the 
veteran's testimony at a hearing in July 
2001 and forward these materials to the 
USASCRUR, at 7798 Cissna Road, 
Springfield, Virginia 22150, and request 
that this agency attempt to verify the 
veteran's alleged inservice stressors.  
The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  Any 
information obtained should be added to 
the claims folder.  

5.  Following the above development, the 
RO must make a specific determination as 
to whether the record contains "credible 
supporting evidence from any source" 
(apart from the veteran's own assertions) 
to establish the existence of an event 
claimed as a stressor. 

6.  If, and only if, it is determined 
that the veteran was exposed to a 
verified inservice stressor or stressors, 
the RO should arrange for a VA 
psychiatric examination of the veteran.  
The claims folder and a copy of this 
remand must be provided to the examiner 
for review in conjunction with the 
examination.  The psychiatrist must 
document in his examination report that 
the claims folder was made available and 
reviewed.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is causally linked to the verified 
stressor(s).  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  Any indicated 
studies, including psychological testing, 
should be accomplished.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal is not granted, the RO 
should issue an appropriate supplemental 
statement of the case and the veteran and 
his representative should be given an 
opportunity to respond.  No action is 
required of the veteran until he is 
further notified by the RO.  However, the 
veteran is hereby notified that failure 
to report for any scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2001).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

